Exhibit 99.01 MacroSolve Announces FY 2012 Third Quarter Results TULSA, OK—November13, 2012 – MacroSolve, Inc. (OTCPK: MCVE) (OTCQB: MCVE) (“MacroSolve” or the “Company”), a leading provider of mobile technologies intellectual property, today announced financial results for its third quarter of fiscal 2012, ended September 30, 2012. Highlights for Q3 of fiscal 2012 include: · Profitable sale of all assets relating to Illume Mobile business to DecisionPoint Systems, Inc. for $1,000,000, of which $250,000 was paid in cash and $750,000 was paid in stock on July 31, 2012.In addition, MacroSolve may earn up to an additional $500,000 in cash and stock upon certain net revenue milestones being reached by DecisionPoint relating to the Illume Mobile assets; · Seventh consecutive quarter of total revenue growth; · Licensing and royalty revenues increased 29% to $559,000 from $432,000 in the same period of FY 2011; · Gross profit increased 16% to $297,000 from $257,000 in Q3 of FY 2011; and, · Streamlined operations to core executive team executing new strategy focused consulting to strategic mobile app ventures while maintaining focus on increasing IP licensing resulting in positive cash flow. Revenues from continuing operations for the three months ended September 30, 2012 were $559,000 as compared to $432,000 in the quarter ended September 30, 2011. This 29% rise is due to increased intellectual property licensing and royalties. Similarly, for the nine month period ended September 30, 2012, revenues from continuing operations were $1,981,000 as compared to $768,000 for the nine months ended September 30, 2011. This 158% increase in sales is a result of IP licensing, royalties and increased sales of the Company’s Illume Mobile products and services. Gross profit from continuing operations in the third quarter of fiscal 2012 rose 16% to $297,000 from $257,000 in the third quarter of fiscal 2011. For the nine month period ended September 30, 2012, gross profit was up 151% to $1,121,000 from $447,000 in the first nine months of 2011. Operating expenses increased 75% in the three months ended September 30, 2012 to $736,000 from $420,000 in the same period of fiscal 2011. The increase was related to one-time non-cash expenses related to writing off a $135,000 note receivable and a $293,000 website prototype, both decisions relating to the change in the Company’s focus subsequent to the sale of Illume Mobile. Ongoing operating expenses declined dramatically after the sale of Illume Mobile, including reductions in executive salaries, corporate overhead and occupancy costs. The resulting loss from operations was $(438,000) in the third quarter of fiscal 2012, up $273,000 or 169% over operating loss of $(163,000) in the third quarter of fiscal 2011. Similarly, the loss from operations for the nine months ended September 30, 2012 was $(1,752,000), as compared to loss from operations in the same period of the prior year of $(1,304,000). The $448,000, or 34%, increase in loss from operations was primarily due to one-time non-cash expenses as the Company’s focus changed subsequent to the sale of Illume Mobile. The Company reported a $(197,000) loss from discontinued operations for the three months ended September 30, 2012, as compared to a $(372,000) loss for the three months ended September 30, 2011, all related to the Illume Mobile operations. Net loss after discontinued operations for the three months ended September 30, 2012 was $(678,000) or $(0.01) per share, as compared to a net loss of $(615,000) or $(0.01) in the three months ended September 30, 2011, an increase of $63,000 or 10%. The rise was primarily due to increasing Illume Mobile’s sales and marketing efforts in 2012. For the nine months ended September 30, 2012 net loss after discontinued operations was $(2,165,000) or $(0.01) per share, as compared to a net loss of $(1,845,000) or $(0.01) per share for the nine months ended September 30, 2011. “We successfully completed a smooth transition of Illume Mobile’s workforce to DecisionPoint, preserving nineteen Tulsa-based jobs, while shedding significant operating expenses, overhead and negative cash flow in the process,” stated MacroSolve Executive Vice President and CFO, Kendall Carpenter. “MacroSolve’s executives are focused on increasing shareholder value by growing the high margin licensing and royalty side of our business while executing a new strategy of providing executive leadership to strategically selective ventures in the mobile app space.” For further information please see MacroSolve’s full 10-Q filing atwww.sec.gov. About MacroSolve Founded in 1997, MacroSolve is heralded for its robust IP portfolio, while advancing throughout the mobile apps era by innovating key technologies that have laid the foundation for apps and next-gen developers. Today, MacroSolve is empowering a new era of mobile innovators seeking advisory services and IP strength from a source of experience. Safe Harbor Statement This press release contains projections of future results and other forward-looking statements that involve a number of risks and uncertainties and are made pursuant to the Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995. Important factors that may cause actual results and outcomes to differ materially from those contained in the projections and forward-looking statements included in this press release are described in our publicly filed reports. Factors that could cause these differences include, but are not limited to, the acceptance of our products, lack of revenue growth, failure to realize profitability, inability to raise capital and market conditions that negatively affect the market price of our common stock. The Company disclaims any responsibility to update any forward-looking statements. Contact Information · Company Contact info@macrosolve.com 1 MACROSOLVE, INC. BALANCE SHEETS 9/30/2012 12/31/2011 ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable - trade Prepaid expenses and other Total current assets PROPERTY AND EQUIPMENT, at cost: Less - accumulated depreciation ) ) Net property and equipment OTHER ASSETS: Investment in DecisionPoint Systems, Inc. - Note receivable - Software development costs, net of accumulated amortization of $36,316 as of December 31, 2011 - Other assets Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current maturities of long-term debt $ $ - Revolving Line of Credit Note Payable - Shareholders - Accounts payable - trade and accrued liabilities Unearned income Total current liabilities LONG-TERM DEBT, less current maturities Note Payable - Shareholders - Oklahoma Technology Commercialization Center Convertible debentures Total long-term debt, less current maturities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Common stock, $.01 par value; authorized 500,000,000 shares; issued and outstanding 178,467,855 and 122,386,894 shares, at September 30, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated other comprehensive income ) - Accumulated deficit ) ) Total stockholders' (deficit) equity ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these statements. 2 MACROSOLVE, INC. STATEMENTS OF INCOME AND COMPREHENSIVE INCOME For the Quarters Ended Year to Date For the Periods Ended September 30, 9/30/2012 9/30/2011 REVENUES: Software products and licensing $ Solution services - - Net revenues COST OF REVENUES: Software products and licensing Solution services - - Total cost of revenues Gross profit OPERATING EXPENSES: Solution services - - Depreciation and amortization Marketing and sales General and administrative Total operating expenses Loss from operations ) OTHER INCOME (EXPENSE): Interest income 25 18 53 Interest expense ) Loss on disposal of asset ) - ) ) Stock based compensation ) Total other expense ) LOSS FROM CONTINUING OPERATIONS BEFORE INCOME TAXES ) INCOME TAXES - NET LOSS FROM CONTINUING OPERATIONS ) DISCONTINUED OPERATIONS Loss from operations of discontinued Illume Mobile operations, (including loss on disposal of $54,538) NET LOSS ) OTHER COMPREHENSIVE INCOME, net of tax Unrealized holding loss arising during the period ) - ) - COMPREHENSIVE INCOME $ ) $ ) $ ) $ ) LOSS ALLOCABLE TO COMMON STOCKHOLDERS: Net loss $ ) $ ) $ ) $ ) Loss allocable to common stockholders $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these statements. 3
